 Permit me. Sir, on behalf of my delegation, to congratulate you on your election as President of the General Assembly at its forty-first session and to affirm my Government's confidence in your ability to direct the affairs of this session to constructive and productive conclusions. I would also like to pay a tribute to the fruitful efforts of your predecessor, Mr. Jaime de Pinies, and for the impartial, flexible and skillful manner in which he presided over the fortieth session. It is a great joy at this session to see the Secretary-General in his customary position, restored to health and refreshed.
I am happy to report continuing progress in my country's political and economic recovery. During the past year we have witnessed the birth of social and political organizations and unrestrained activity in our society. This, of course, speaks well for the democratic society we are endeavoring to restore and to maintain. Our efforts at economic construction, while making steady progress, continue to be restrained by structural and other difficulties. My pe°Pl«'s aspiration to sustained political and social stability is clearly dependent on the success of our economic programs. In this context, I wish to renew our appeal to the international community for additional assistance to complement our domestic efforts at economic revitalization through fiscal and budgetary reform.
My delegation recalls the many articulate voices that gave eloquent expression to the principles of the Charter during the session commemorating the fortieth anniversary of our Organization. As we continue the forty-first session, it is my country's hope that the spirit of good will and the utterances of good intentions which characterized the last session will be carried over into the present session and be translated into united and decisive action.
Hi tit this in mind, as representatives debate the stubborn issues facing the international community, Many of which seem to appear perennially on the General Assembly's agenda, let us remember that there are many similarities in our apparent diversity and that there are many more issues that unite us than divide us. what better time than this, the International Year of Peace, can there be for Member States to make a fresh start, a new beginning, in the pursuit of a true and lasting peace? In this regard the super-Powers have a solemn duty and heavy responsibility to lead the way in the search for peace in a resolute and sincere manner. First have peace in your heart and then you will be able to give peace to others, in the pursuit of peace we should walk and not be tired, we should run and not be exhausted.
The United Nations, in terms of geography, demography, political philosophy, language, culture and attitude, is a microcosm and, as such, has the obligation and the moral authority to plead the cause of peace in this the International Year of Peace, which the General Assembly proclaimed during its commemorative session.
The threat of nuclear destruction, which has the effect of making mankind an endangered species, hangs over us as the sword of Damocles. There must he no illusion that huge stockpiles of nuclear weapons offer any valid potential for the attainment and maintenance of international peace. Indeed, the prospects for such peace will be enhance only when nuclear disarmament becomes a fundamental policy concern on the agendas of the super-Powers and the other States now unwittingly engaged in nuclear proliferation. We therefore reiterate the appeal of the international community to those Powers to spare no effort in the quest for a peaceful resolution of all their differences, especially their nuclear rivalry on land, on the sea and in outer space. Too much money is being spent annually developing and perfecting methods of mass destruction. We call upon the Powers concerned to use at least a part of the money currently spent thus to assist in financing the development programs of the underdeveloped countries of the Caribbean, Africa, Asia and the Pacific, and in providing jobs and other opportunities for their underprivileged citizens. I submit that this can be a very significant contribution to world peace, progress and stability. My Government has taken note of apparently positive developments in recent months in disarmament and related negotiations and in East-West relations, and is heartened by them. However, the fact that little significant progress has been made increases our anxiety and compels us to urge - nay, demand - qr eater efforts towards nuclear disarmament and arms reduction. Such efforts must be aimed also at lowering suspicion, building mutual confidence and enlarging the prospect of international peace and security. The Government of Grenada is convinced that educational and cultural exchange affords the easiest, simplest and least expensive method of further international peace. The opportunities available in this area should be fully and rapidly expanded for the common good of mankind. We call upon all States, especially those with different political systems and those with other disputes, to encourage the use of the universal vehicle of culture and to promote bonds of friendship and co-operation among all the peoples of the world.
It is generally agreed among members of the international community that the odious, cruel, inhuman and degrading practice of apartheid is unacceptable and indefensible. It is systematized and institutionalized racism and injustice, and has no place in civilized society. It must therefore be dismantled now. There is, however, disagreement as to the strategy and methodology for achieving this, but Grenada supports all efforts and measures designed to assist in attaining that goal. In that context, we join in the demand for the immediate, unconditional release from custody of Nelson Mandela, the distinguished black South African leader, and all the other political prisoners now languishing in South African gaols, and for immediate and meaningful national dialog.
The liberation and democratization of South African society is a solemn responsibility of all nations big and small, and we must take concerted action to achieve it without further delay. Grenada believes also that the time has come when we must resort to comprehensive mandatory sanctions in our fight against apartheid, despite the costs inherent in that strategy. I wish to recognize the sterling contribution being made by the Governments and the peoples of the front-line States in the struggle against apartheid and to congratulate them on their heroism in the face of overwhelming odds. How long will the intransigence of the South African Government be allowed to continue, and how long will its inhumanity to the black man be tolerated? The inalienable right of all peoples to independence and self-determination must not bo denied the black majority in South Africa and Namibia, and must not be compromised.
I have the permission of my Prime Minister to refer to his fortieth-anniversary statement to the Assembly on IS October W85, when he said, inter alia, that
"to satisfy the Charter's high hopes for humanity the United Nations must come to grips with some fundamental realities. Although the world may never bo fully free from instances of injustice, it must certainly be recognized that there can be no lasting peace where injustice is institutionalized. There must, therefore, be ... united action to rid South Africa of the scourge of apartheid and minority rule, and to bring independence to Namibia." (A/40/PV.35, p. 48-50)
For the purpose of clarification and for the avoidance of doubt, I wish to restate and reaffirm ray Government's position on the questions of South Africa and Namibia; Grenada remains unequivocally opposed to the principle of apartheid as a system of government. Grenada remains committed to the international demand for self-determination and independence for the peoples of South Africa and Namibia under majority rule. Grenada remains committed to the dismantling of the apartheid system of government being practiced in South Africa. Grenada will to the extent possible, and consistent with its own policies, support any move or action by the international community designed to bring about the dismantling of apartheid and the achievement of majority rule in South Africa. Grenada believes that comprehensive mandatory sanctions are one of the few effective means of persuasion
still available to the international community and that these should be imposed without delay. Grenada supports the call for the immediate and unconditional release of Nelson Mandela and all other political prisoners now being held in South Africa's prisons. Grenada will support any resolution or motion calling for the imposition of sanctions or any other measures, provided that such resolution or action is presented in clear and unambiguous terms and deals specifically with the subject matter.
In our hemisphere the continued escalation of tension in Central America constitutes a grave threat to international peace and security. The United Nations must therefore monitor the situation and assist in ensuring that it is not allowed to get out of control. Grenada believes that a political solution is the surest way of bringing peace to the region and calls upon all the parties concerned to work for a negotiated settlement of all issues within the framework proposed by the Con tad or a Group.
In the Middle East, the Arab-Israeli conflict, the Iran-Iraq war, and the many ancillary issues which inflame and exacerbate passion constitute a grave threat to international peace and security and must be resolved peaceably and equitably through honest bilateral and multilateral means, with the assistance of the international community. The continuing plight of the Bahai community of the region is also a cause for concern, and we must begin to give serious consideration to it.
The recent special session of the General Assembly on the critical economic situation in Africa is a cogent example of the value of collective action in dealing with issues of global concern, and the lessons learn therefrom should be used in our efforts to regulate international economic relations and establish measures and guidelines for redressing existing imbalances in favor of a more equitable redistribution of the available economic factors.
It is clear that the debt crisis which threatens to undermine economic and social structures in developing countries also has disturbing effects in the financial and governmental circles of the developed world. The dimensions of global economic interdependence should be a potent reminder to the developed countries that they cannot be insulated from the effects of persistent poverty.
hunger and negative growth in developing countries. The multilateral system must therefore be utilized in our endeavor to find solutions for these crises.
In the same way, our resolve to establish a new system of trade rules under the General Agreement on Tariffs and Trade must be pursued vigorously. Adjustment through growth and development depends, among other things, on the terms under which we import and export. It also depends on the productive capacity of our economies and on the adoption of appropriate and responsive policies by international financial institutions. Grenada anticipates and will work towards fundamental reforms in these areas of high priority.
The unique factors and problems which characterize small island developing States have been well documented and laid before the international community. Important among these is the inherent, multidimensional issue of vulnerability. Indeed, the economic and political survival of these States turns on the extent to which structural and other factors which constitute that threat are mitigated by endogenous development efforts complemented by special programs of assistance and co-operation. My Government wishes to appeal for greater understanding of the plight of small island developing States and calls for imaginative schemes by United Nations specialized agencies, other multilateral institutions, and donor countries to assist this disadvantaged group of States.
Another area of global interest and concern is the illicit trafficking in drugs and dangerous substances which, like a plague, is spreading over the face of the earth and eroding society, endangering the lives of our young people, upon whom the future lies. Concomitant with the craze for those dangerous substances is a proportionate rise in the level of violence, which is fast becoming a seamy subculture in many societies.
The escalation of international terrorism, too, gives cause for much concern-, the terrorists grow bolder every day, striking almost at will, bringing terror and
death to innocent, unsuspecting people everywhere. The peace and security of the world are in danger, and the international community must act swiftly to check and contain this evil and ultimately to defeat and destroy it.
The battle against this twin menace is likely to be costly and demanding, and no single nation can on its own undertake it successfully. There is therefore a need for close co-operation among all countries in the development of practical mechanisms for sharing information, for security, and for meeting the costs that will be involved. This august body must take the lead in co-ordinating our efforts and providing the umbrella under which we can all make our contributions towards the final victory.
My delegation is convinced that by pursuing the aforementioned consideration, among others, which have a common denominator for all concerned, we can avoid contentious and adversarial postures which impede progress and hinder consensus and unanimity. Indeed, there are many similarities in our apparent diversities. There is much more that unites us than that divides us. The onus is upon us in this exalted forum to identify and accentuate our similarities, while we try honestly and candidly to come to grips with our apparent dissimilarities. International co-operation in a spirit of brotherhood and in an atmosphere of secure and lasting peace is the highest demand of our time, and we must do everything to achieve it.
